DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2020 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Leonard B. Taylor (Reg. 50,376) on 8/5/2022.

The application has been amended as follows: 
The list of claims below is made to the amendments filed 7/5/2022.

1. (Currently Amended) An operation method of a controller for controlling a memory device, the operation method comprising:
queuing an identifier of a logical address region associated with a read request from a host in a most recently used (MRU) entry of a logical address region queue;
increasing a weighted value for a read count of the logical address region by a first value in response to previously being another before being queued in the MRU entry of the logical address region queue;
adding the weighted value to the read count of the logical address region;
providing the host with a map segment corresponding to the logical address region according to a threshold of the read count; and
controlling a read operation of the memory device based on a physical address according to whether the read request includes the physical address.

2. (Original) The operation method of claim 1, wherein the logical address region queue includes entries of a first group for queuing identifiers of logical address regions, and entries of a second group for queuing identifiers logical address regions that have already been read before the identifiers of the logical address regions queued in the entries of the first group.

3. (Original) The operation method of claim 2, wherein the providing of the host with the map segment comprises:
recommending the map segment to the host when the read count of the logical address region exceeds a threshold and the number map segments recommended to the host does not exceed a maximum number of recommendations; and
providing the host with the map segment buffered in a memory of the controller, in response to a read buffer request from the host.

4. (Original) The operation method of claim 3, wherein the number of entries of the first group is equal to the maximum number of recommendations.

5. (Original) The operation method of claim 2, further comprising:
moving, by one entry, each identifier of a logical address region already queued in the logical address region queue before the identifier of the logical address region is queued in the MRU entry; and
decreasing, by a second value, a weighted value for a read count of each logical address region belonging to the second group as a result of the moving.

6. (Original) The operation method of claim 5, further comprising:
initializing a weighted value for a read count of a logical address region removed from the logical address region queue as a result of the moving.

7. (Original) The operation method of claim 1, further comprising:
translating a logical address associated with the read request into a physical address when no physical address is included in the read request; and
controlling a read operation of the memory device based on the physical address.

8. (Currently Amended) A controller for controlling a memory device, comprising:
a memory configured to store a read count for each logical address region and a logical address region queue for queuing recently accessed logical address regions; and
a processor configured to queue an identifier of a logical address region associated with a read request from a host in a most recently used (MRU) entry of a logical address region queue, increase a weighted value for a read count of the logical address region by a first value in response to previously being queued in another  before being queued in the MRU entry of the logical address region queue, add the weighted value to the read count of the logical address region, provide the host with a map segment corresponding to the logical address region according to a threshold of the read count, and control a read operation of the memory device based on a physical address according to whether the read request includes the physical address.

9. (Original) The controller of claim 8, wherein the logical address region queue includes entries of a first group for queuing identifies of logical address regions, and entries of a second group for queuing identifiers of logical address regions that have already been read before the identifiers of the logical address regions queued in the entries of the first group.

10. (Original) The controller of claim 9, wherein the processor recommends the map segment to the host when the read count of the logical address region exceeds a threshold and the number map segments recommended to the host does not exceed a maximum number of recommendations, and provides the host with the map segment buffered in a memory of the controller, in response to a read buffer request from the host.

11. (Original) The controller of claim 10, wherein the number of entries of the first group is equal to the maximum number of recommendations.

12. (Original) The controller of claim 9, wherein the processor moves, by one entry, each identifier of a logical address region already queued in the logical address region queue before the identifier of the logical address region is queued in the MRU entry, and decreases, by a second value, a weighted value for a read count of each logical address region belonging to the second group as a result of the moving.

13. (Original) The controller of claim 12, wherein the processor initializes a weighted value for a read count of a logical address region removed from the logical address region queue as a result of the moving.

14. (Original) The controller of claim 8, wherein the processor translates a logical address associated with the read request into a physical address when physical address is included in the read request, and controls a read operation on the memory device based on the physical address.

15. (Currently Amended) A system comprising:
a host;
a memory device including a plurality of memory regions; and
a memory controller configured to:
receive, from the host, read requests associated with the plurality of memory regions;
determine a weighted value for each memory region proportional to the number of read requests on that memory region;
determine a read count for each memory region based on the number of read requests corresponding to that memory region and a corresponding weighted value; and
provide, to the host, map information of a physical address for a select memory region among the plurality of memory regions, the select memory region having a read count greater than a threshold,
wherein the host is configured to:
translate a logical address associated with a read operation on the select memory region to the physical address based on the map information; and
transmit, to the controller, a read command and the physical address for the read operation on the select memory region, and
wherein the memory controller includes a processor configured to queue an identifier of a logical address region associated with the read requests from a host in a most recently used (MRU) entry of a logical address region queue, and increase the weighted value for the read count of the logical address region by a first value in response to previously being  anotherbefore being queued in the MRU entry of the logical address region queue.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Bennett et al. (US 2019/0138437 A1), Byun et al. (US 2016/0179685 A1), and Canepa (US 2014/0281171 A1). Bennett et al. teaches a “counter control module 118 may determine, based on an ascertained performance value, a weight value” Paragraph [0030] wherein the “weighting factor may be determined as a product of latency and access frequency” Paragraph [0045]. Bennett et al. further teaches the counter control may increment, based on the ascertained request 104 and the determined weight value, a count value associated with a counter 120 associated with the memory address range Paragraph [0030]. However, Bennett does not teach the increasing a weighted value for a read count of the logical address region by a first value responsive to a temporal determination, that is, when the identifier of the logical address region was previously queued in another entry of the logical address region queue before being queued in the MRU entry of the logical address region queue. Byun et al. teaches a host which is provided map information of a physical address for a select memory region having a read count greater than a threshold, that is, the data read requests are counted, and the list cache 1230 stores the information, for example, the addresses of data which the request count exceeds a predetermined threshold, that is, hot data Paragraph [0135]. Canepa (US 2014/0281171 A1) teaches an SSD controller enabled to use a map to translate between LBAs of the host protocol and physical storage addresses in the NVM. Canepa teaches that a request queue is managed such that a unique identifier of the request added to the tail (i.e., most recently used entry) of the request queue. However, Canepa also does not appear to explicitly teach increasing a weighted value for a read count of the logical address region by a first value responsive to the identifier of the logical address region previously being queued in another entry, a non-MRU entry, of the logical address region queue before being queued in the MRU entry of the logical address region queue. Thus, the prior art does not teach the claim limitations in its entirety. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI BENNER
Primary Examiner
Art Unit 2131



/JANE W BENNER/            Primary Examiner, Art Unit 2139